EXHIBIT JAVO BEVERAGE COMPANY, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is made as of this 17th day of November, 2009, by and between Javo Beverage Company, Inc., a Delaware corporation (the “Company”) and Coffee Holdings LLC, a Delaware limited liability company (the “Investor”). RECITALS WHEREAS, the Company has authorized the issuance and sale to the Investor, in accordance with the terms hereof, of (i) one or more senior subordinated promissory notes in the aggregate original principal amount of (A) $4,000,000 in the form set forth as Exhibit A hereto (the “Initial Notes”) and (B) up to $3,500,000, in the form set forth as Exhibit B hereto (the “Additional Notes” and together with the Initial Notes, the “Notes” and each a “Note”), and (ii) (A) an aggregate of 15,000,000 shares (the “Initial Shares”) of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”) and (B) an aggregate of up to 13,125,000 of the Company’s Common Stock (the “Additional Shares” and together with the Initial Shares, the “Shares” and each a “Share”); WHEREAS, the Company desires to issue and sell, and the Investor desires to purchase, the Notes and the Shares on the terms and subject to the conditions set forth herein; and WHEREAS, the Initial Notes and the Initial Shares are collectively referred to herein as the “Initial Securities”, the Additional Notes and the Additional Shares are collectively referred to herein as the “Additional Securities” and together with the Initial Securities, the “Securities”. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Transaction. 1.1Sale and Issuance of the Securities. (a)Subject to the terms and conditions of this Agreement, the Investor agrees to purchase at the closing (the “Closing”), and the Company agrees to issue and sell to the Investor at the Closing, the Initial Securities for an aggregate purchase price of $4,100,000 (the “Purchase Price”). (b)Subject to the terms and conditions of this Agreement and if all Additional Issuance Conditions are satisfied as of the applicable 2009 Notes Payment Date (as defined below), on each date on which principal and/or interest on the 2009 Notes is payable (a “2009 Notes Payment Date”) the Investor agrees to purchase Additional Units with a purchase price equal to the principal and/or interest payable with respect to the 2009 Notes on such 2009 Notes Payment Date; provided, however, that the aggregate purchase price of Additional Units issued pursuant to this Section 1.1(b) shall not exceed $3,500,000. 1.2Closing Date.The purchase and sale of the Initial Securities to the Investor shall take place at the offices of the Company located at 1311 Specialty Drive, Vista, California (the “Company’s Location”), at 10:00 a.m. (local time) on the date of this Agreement, or at such other time and place as the Company and the Investor mutually agree upon in writing (such date, the “Closing Date”).Any purchase and sale of the Additional Securities (each an “Additional Closing”) shall take place at the Company’s Location or at such other place and on the applicable 2009 Notes Payment Date or at such time as the Company and the Investor mutually agree upon in writing (each an “Additional Closing Date”). 1.3Payment; Delivery. (a)On the Closing Date, the Company shall deliver to the Investor the Initial Notes and certificates representing the Initial Shares against payment of the Purchase Price by the Investor by wire transfer of immediately available funds to an account designated by the Company.Such respective Initial Notes and certificates shall be in the denominations directed by the Investor. (b)At each Additional Closing, the Company shall deliver to the Investor such Additional Notes and certificates representing such Additional Shares against payment of a purchase price equal to the face amount of the Additional Notes issued by the Company at such Additional Closing.Such respective Additional Notes and Additional Shares shall be purchased in Unit increments and shall be in denominations as directed by the Investor. 1.4Allocation of Purchase Price.For federal income tax purposes, the Purchase Price for the Initial Securities, net of the transaction fee payable pursuant to the Professional Services Letter (which shall reduce the “issue price”), shall be allocated $100,000 to the Initial Shares and $4,000,000 to the Initial Notes, and the parties hereto agree to report consistent with such allocation.For federal income tax purposes, all of the purchase price of Additional Units shall be allocated to the Additional Notes, and the parties hereto agree to report consistent with such allocation. 2.Certain Defined Terms.As used in this Agreement, the following terms shall have the meanings specified below: “2009 Notes” means those certain senior subordinated notes in an original aggregate principal amount of $12,000,000 issued by the Company to the Investor on April 6, 2009 pursuant to the 2009 Purchase Agreement. “2009 Purchase Agreement” means that certain Securities Purchase Agreement dated April 6, 2009, by and among the Company and the Investor. “2008 Notes” means those certain senior subordinated notes in an original aggregate principal amount of $10,500,000 issued by the Company to various investors up to and including April 6, 2009 pursuant to the 2008 Purchase Agreements. 2 “2008 Purchase Agreement” means those certain Securities Purchase Agreements dated January 20, 2009 and April 6, 2009, by and among the Company and parties identified therein. “8-K Filing” shall have the meaning assigned to such term in Section 5.5. “Additional Issuance Conditions” means that, as of the applicable Additional Closing Date (i) no default or Event of Default (as defined in the 2009 Notes and the Notes) has occurred and is continuing, (ii) the representations and warranties of the Company set forth in this Agreement which are qualified as to materiality shall be true and correct, and those not so qualified shall be true and correct in all material respects, in each case, as though made at and as of the applicable Additional Closing Date, or with respect to representations and warranties made as of an earlier date, as of such earlier date, (iii) the Company shall have performed and complied in all material respects with all obligations and agreements required under this Agreement to be performed or complied with, (iv) there shall not have been or occurred any event, change, occurrence or circumstance that, individually or in the aggregate with any such events, changes, occurrences or circumstances, has had or could reasonably be expected to have a Material Adverse Effect, (v) at least five Business Days prior to the applicable Additional Closing Date, the Company has notified the Investor in writing that the Company intends to issue Additional Units to the Investor pursuant to Section 11.(b) hereof, which such notice shall specify the number of Additional Units that the Company proposes be issued, and (vi) the Company delivers all of the items deliverable pursuant to Section 11.2. “Additional Units” means Additional Securities in multiple principal amounts of $1.00 in Additional Notes and 3.75 Additional Shares. “Affiliate” means, with respect to any Person, another Person that directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with the Person specified.With respect to the Investor, the term Affiliate shall not include the Company or any of its Subsidiaries or any portfolio company of Falconhead Capital, LLC or any of their respective
